Citation Nr: 0941653	
Decision Date: 11/02/09    Archive Date: 11/09/09

DOCKET NO.  05-25 180	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.	Entitlement to service connection for a right knee 
disorder, to include as due to undiagnosed illness.

2.	Entitlement to service connection for disorder of the 
hands, to include as due to an undiagnosed illness.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel


INTRODUCTION

The Veteran served on active duty with the U. S. Army from 
July 1987 to          May 1993, with a tour of duty in 
Southwest Asia from December 1990 to May 1991 during 
Operation Desert Shield/Storm.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from   a March 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which denied entitlement to the benefits sought.

In March 2007, the Veteran testified during a hearing at the 
RO before the undersigned Veterans Law Judge. In a December 
2007 decision, the Board issued a decision and remand 
addressing several issues on appeal. Following the decision 
portion, the claims for service connection for polyarthritis 
and a psychiatric disability were remanded. Then in March 
2009, the Board again remanded these matters for further 
evidentiary development. 
 
During pendency of the appeal, a July 2009 RO rating decision 
granted service connection for major depressive disorder, and 
Osgood-Schlatter's disease of the left knee. The Veteran has 
not appealed from the initial ratings or effective dates, and 
hence these claims have been resolved. Grantham v. Brown, 114 
F.3d 1156 (Fed. Cir. 1997). The claims that remain on appeal 
are characterized as above on the title page. 





FINDINGS OF FACT

1.	A claimed right knee disorder consists of the known 
clinical entity of right knee patellofemoral syndrome and/or 
chondromalacia. The Veteran's right knee disorder was not 
incurred during service, nor is it proximately due to or the 
result of a service-connected disability. 

2.	A claimed bilateral hand disorder consists of the known 
clinical entity of bilateral carpal tunnel syndrome. The 
Veteran's bilateral hand disorder was not incurred during 
service, nor is it proximately due to or the result of a 
service-connected disability. 


CONCLUSIONS OF LAW

1.	The criteria for service connection for a right knee 
disorder, to include as due to undiagnosed illness are not 
met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.310, 3.317 (2009).

2.	The criteria for service connection for bilateral hand 
disorder, to include as due to undiagnosed illness are not 
met. 38 U.S.C.A. §§ 1110, 1117, 1131, 5103, 5103A, 5107(b) 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.317 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duty to Notify and Assist the Claimant

The Veterans' Claims Assistance Act of 2000 (VCAA), codified 
at 38 U.S.C.A.    §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 
& Supp. 2009), prescribes several requirements as to VA's 
duty to notify and assist a claimant with the evidentiary 
development of a pending claim for compensation or other 
benefits. Implementing regulations were created, codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2009).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must inform the claimant of any information 
and evidence (1) that is necessary to substantiate the claim; 
(2) that the claimant is expected to provide; and (3) that VA 
will seek to provide on the claimant's behalf. See also 
Pelegrini v. Principi, 18 Vet. App. 112, 120-121 (2004) 
("Pelegrini II"). A regulatory amendment effective for 
claims pending as of or filed after May 30, 2008 removed the 
requirement that VA specifically request the claimant to 
provide any evidence in his or her possession that pertains 
to the claim. 73 Fed. Reg. 23,353-56 (Apr. 30, 2008), to be 
codified later at 38 CFR 3.159(b)(1).

The RO has informed the Veteran of what evidence would 
substantiate the claims on appeal through VCAA notice 
correspondence dated from July 2004 and        April 2008. 
The April 2005 Statement of the Case (SOC) explained the 
general criteria to establish a claim for entitlement to 
service connection. The VCAA notice further indicated the 
joint obligation between VA and the Veteran to obtain 
pertinent evidence and information, stating that VA would 
undertake reasonable measures to assist in obtaining further 
VA medical records, private treatment records and other 
Federal records. See Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002). Furthermore, an addendum to the April 
2008 notice letter provided information concerning both the 
disability rating and effective date elements of a pending 
claim for benefits.

The relevant notice information must have been timely sent. 
The United States Court of Appeals for Veterans Claims 
(Court) in Pelegrini II prescribed as the definition of 
timely notice the sequence of events whereby VCAA notice is 
provided in advance of the initial adjudication of the claim. 
See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1). In 
this instance, the initial VCAA notice correspondence was 
sent prior to issuance of the March 2005 rating decision on 
appeal, and thus met the standard for timely notice. The 
April 2008 VCAA notice did not comport with this requirement. 
However, the Veteran has had an opportunity to respond to the 
relevant VCAA notice in advance of the most recent July 2009 
Supplemental SOC (SSOC) readjudicating the claims. There is 
no indication of any further available evidence or 
information to be associated with the record. The Veteran has 
therefore had the full opportunity to participate in the 
adjudication of the claims. See Mayfield v. Nicholson, 
19 Vet. App. 103, 128 (2005), affirmed, 499 F.3d 1317 (Fed. 
Cir. 2007).

The RO has taken appropriate action to comply with the duty 
to assist the Veteran through obtaining service treatment 
records (STRs) and records of VA outpatient treatment. The 
Veteran has also undergone VA examinations. See McClendon v. 
Nicholson, 20 Vet. App. 79, 83 (2006); Charles v. Principi, 
16 Vet. App. 370 (2002). The Veteran has provided several lay 
statements in support of the claims.   He has testified 
during a Travel Board hearing before the undersigned. The 
record as it stands includes sufficient competent evidence to 
decide the claims. See 38 C.F.R. § 3.159(c)(4). Under these 
circumstances, no further action is necessary to assist the 
Veteran. 

In sum, the record reflects that the facts pertinent to the 
claims have been properly developed and that no further 
development is required to comply with the provisions of the 
VCAA or the implementing regulations. That is to say, "the 
record has been fully developed," and it is "difficult to 
discern what additional guidance VA could [provide] to the 
appellant regarding what further evidence he should submit to 
substantiate his claim." Conway v. Principi, 353 F. 3d. 1369 
(Fed. Cir. 2004). Accordingly, the Board will adjudicate the 
claims on the merits. 

Background and Analysis

Service connection may be granted for any current disability 
that is the result of      a disease contracted or an injury 
sustained while on active duty service.                         
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.303(a) (2009). Service connection may also be granted for 
a disease diagnosed after discharge, where all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service. 38 C.F.R. § 3.303(d) (2009). 

The elements of a valid claim for direct service connection 
are as follows: (1) medical evidence of a current disability; 
(2) medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability. Hickson 
v. West, 12 Vet. App. 247, 253 (1999).

Service connection may also be granted for a disability which 
is proximately due to or the result of a service-connected 
disease or injury. 38 C.F.R. § 3.310(a).                  In 
addition, a claimant is entitled to service connection on a 
secondary basis when it is shown that a service-connected 
disability has chronically aggravated a nonservice-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995). Under the 
current version of 38 C.F.R. § 3.310(b), the regulation 
provides that any increase in severity of a nonservice-
connected disease or injury proximately due to or the result 
of a service-connected disease or injury, and not due to the 
natural progress of the disease, will be service connected. 
In reaching this determination as to aggravation of a 
nonservice-connected disability, consideration is required as 
to the baseline level of severity of the nonservice-connected 
disease or injury (prior to the onset of aggravation by 
service-connected condition), in comparison to the current 
level of severity of the nonservice-connected disease or 
injury. These evaluations of baseline and current levels of 
severity are to be based upon application of the 
corresponding criteria under the VA rating schedule for 
evaluating that particular nonservice-connected disorder. See 
Notice, 71 Fed. Reg. 52,744-47 (Sept. 7, 2006), later 
codified at 38 C.F.R. § 3.310(b). 

Under 38 U.S.C.A. § 1117, VA disability compensation is 
available to a Persian Gulf veteran with a qualifying chronic 
disability that became manifest during service on active duty 
in the Armed Forces in the Southwest Asia theater of 
operations during the Persian Gulf War; or, to a degree of 10 
percent or more not later than December 31, 2011, and by 
history, physical, examination, and laboratory tests cannot 
be attributed to any known clinical diagnosis. 38 U.S.C.A. § 
1117(a)(1); 38 C.F.R. § 3.317(a)(2). The term "qualifying 
chronic disability" refers to a chronic disability resulting 
from any of the following (or any combination of the 
following): (1) an undiagnosed illness; (2) a medically 
unexplained chronic multi-symptom illness that is defined by 
a cluster of signs or symptoms, such as fibromyalgia, chronic 
fatigue syndrome, and irritable bowel syndrome; and (3) any 
diagnosed illness that the Secretary determines by regulation 
to be service-connected. 38 U.S.C.A. § 1117(a)(2); 38 C.F.R. 
§ 3.317(a)(2)(i). Signs or symptoms that may be 
manifestations of an undiagnosed illness or a medically 
unexplained chronic multi-symptom illness include, but are 
not limited to, fatigue, unexplained rashes or other 
dermatological signs or symptoms, headaches, muscle pain, 
joint pain, neuropsychological signs or symptoms, signs or 
symptoms involving the respiratory system (upper or lower), 
sleep disturbances, gastrointestinal signs or symptoms, 
cardiovascular signs or symptoms, abnormal weight loss, or 
menstrual disorders. 38 C.F.R. § 3.317(b). 

In the event that a regulatory presumption of service 
connection for a given disability does not apply, the claim 
nonetheless must be considered to determine whether service 
connection can be established on another basis. Combee v. 
Brown, 34 F.3d 1039, 1043-44 (Fed. Cir. 1994). See also 
Robinson v. Mansfield, 21 Vet. App. 545 (2008) (clarifying 
that VA is not required to raise sua sponte all possible 
theories of entitlement, but to consider only those bases 
reasonably raised either by the claimant, or the evidence of 
record). 

Right Knee Disability

On review of service treatment records, a June 1990 clinical 
record indicates reported left knee pain over the previous 
two weeks. Objectively the left knee      had no edema, 
effusion, or erythema. There was a leg length discrepancy, 
with the left leg being approximately 2-cm shorter than the 
right. There was normal range of motion, and the knee was 
negative to various forms of stress testing. The assessment 
was patellofemoral pain syndrome. 

The report of an April 1992 orthopedic consultation indicates 
a complaint of constant left knee pain and tenderness, and 
pain on running that had existed over  the past two months. 
X-rays showed fragmentation of the tibial tuberosity.             
The diagnosis was Osgood-Schlatter's syndrome. On 
reevaluation the next month the left knee was minimally 
symptomatic. 

On a June 2002 VA general examination the joints had grossly 
normal range of motion, except decreased motion in the low 
back, knees, and right shoulder, not measured at that time. 
The diagnosis was in part, polyarthralgia of unknown 
significance. 

On a November 2004 Gulf War injury examination the Veteran 
described joint pain involving his knees, hands, shoulders 
and hips with no treatment. The impression in relevant part 
was of polyarthralgia to involve the knees, hips, and hands 
with moderate symptoms, and a normal examination with no 
significant disability. 

A February 2006 VA orthopedic examination diagnosed 
degenerative joint disease of the lumbar spine, and further 
noted back pain radiating down to both legs, bilaterally. 

The Veteran underwent a November 2008 VA examination of the 
knees. He then described pain on significant walking, without 
swelling or erythema. In the right knee range of motion was 
from 0 to 140 degrees with pain and crepitus throughout. 
There was a positive patella grind test and tenderness over 
the peripatellar area and patella tendon. There was no 
instability to varus or valgus stress. Examination of the 
left knee was similar. X-rays of both knees revealed no 
arthritis changes and no joint space narrowing. There was an 
accessory ossicle at the center of the left tibial tubercule. 
There was a small osteophyte at the insertion of the 
quadriceps tendon on the patellae bilaterally. The diagnoses 
was Osgood-Schlatter's disease that had resolved, and 
bilateral patellofemoral syndrome that was ongoing. The VA 
examiner opined that both knees' arthralgias were 
attributable to the Veteran's bilateral patellofemoral 
syndrome and were not secondary to any undiagnosed illness. 

The Board in March 2009 remanded this claim for a VA medical 
opinion addressing all potential etiologies for right knee 
arthralgia, i.e., direct and secondary service connection, 
and not exclusively limited to the theory of incurrence due 
to undiagnosed illness. 

The report of a May 2009 VA orthopedic examination notes the 
Veteran's report that he began noticing pain in both knees in 
1987 while undergoing basic training. He did not recall 
having seen a physician while on active duty for left knee 
pain, but did recall the in-service diagnosis of Osgood-
Schlatter disease on the left side.        He now complained 
of limitation in walking, weakness, and occasional popping in 
both knees. On physical examination gait was normal, and 
there was no swelling. The knees were stable to varus and 
valgus stress. There was negative anterior and posterior 
drawer, Lachman's, and McMurray's. Range of motion was from 0 
to 140 degrees with complaints of mild pain at 140 degrees. 
There was audible popping on range of motion testing. There 
was mild tenderness globally on palpation.              The 
diagnosis was bilateral chondromalacia, and left knee Osgood-
Schlatter's. 

The VA examiner stated that the Veterans complaint of left 
knee pain in relation to his Osgood-Schlatter's was at least 
as likely as not related to complaints of left knee pain 
while on active duty, as were noted in service records. The 
examiner further indicated that the complaints of the right 
knee were not related to in-service treatment for the left 
knee. It was noted that no records could be found showing 
treatment for right knee pain on active duty. There also was 
nothing in current medical literature that would indicate 
that a left knee condition will cause a right knee condition. 
There was nothing available in current literature that a 
tender left Osgood-Schlatter ossicle would cause pain into 
the right knee. 

Based on this examination, the RO awarded service connection 
for a left knee disability in a July 2009 decision.

Based upon competent evidence of record, the Board finds that 
service connection for a right knee disability is not 
warranted. In reaching this determination, consideration has 
been afforded to all potential bases of entitlement. This 
includes on the theory of an undiagnosed illness, as well as 
theories of direct and secondary service connection. 

As to the provisions on undiagnosed illness following Gulf 
War service the requirements for service connection under 
this criteria are not met. The initial clinical diagnoses of 
a right knee disorder were of polyarthralgia.  That diagnosis 
did not conclusively resolve whether this was an undiagnosed 
illness, or rather a known medical entity with an 
identifiable etiology. However, the November 2008 VA 
examination offered clarification on this point providing a 
diagnosis of bilateral patellofemoral syndrome, not 
considered secondary to any undiagnosed illness.  The May 
2009 VA examination likewise diagnosed bilateral 
chondromalacia.  Given that both VA examiners ascertained 
known clinical diagnoses, which were predicated on 
comprehensive medical examinations, these diagnoses should be 
afforded probative weight. See Elkins v. Brown, 5 Vet. App. 
474, 478 (1993)          (the Board may consider and evaluate 
the underlying basis of an opinion on a medical question, and 
determine whether to accept such an opinion under the 
circumstances). Hence, the Veteran's claimed right knee 
disorder represents a known clinical entity, with an etiology 
in an identifiable injury or disease process. The diagnosis 
of right knee patellofemoral syndrome and/or chondromalacia 
also    is not a "chronic multi-symptom illness" or other 
illness determined to be service-connected. 38 C.F.R. § 
3.317(a)(2)(i). Accordingly, this type of disability does not 
qualify for compensation under the undiagnosed illness 
statute. 38 U.S.C.A. § 1117. 

Turning next to consideration under the theory of entitlement 
of direct service connection, the Board finds that the 
available medical evidence does not demonstrate that a 
present right knee disorder has a causal connection to the 
Veteran's service. Notably, there was no treatment for any 
form of right knee symptoms during service, only evaluation 
and treatment pertaining to the left knee. There is an 
absence of clear continuity of symptomatology from service 
discharge until the present, as the first diagnosis of right 
knee arthralgia is provided six years post-service, on a June 
2002 VA examination. See 38 C.F.R. § 3.303(b); Clyburn v. 
West, 12 Vet. App. 296, 302 (1999) (holding that medical 
evidence is generally required to establish a relationship 
between a present disability and the "continuity of 
symptomatology" demonstrated, if the condition is not one 
where a layperson's observations would be competent). 
Moreover, the opinion of the May 2009 VA examiner ruled out 
the existence of a causal nexus to service considering the 
absence of any precipitating right knee symptoms therein. The 
stated opinion followed a detailed review of the claims file, 
which was expressly intended to resolve the subject of 
medical nexus. See Prejean v. West, 13 Vet. App. 444, 448-9 
(2000) (factors for assessing the probative value of a 
medical opinion include the medical expert's access to the 
claims file and the thoroughness and detail of the opinion). 
There is no contrary medical opinion of record. It follows 
that the theory of direct service connection does not provide 
a basis for recovery.  

In addition, there is for consideration the theory of 
entitlement of secondary service connection. Through a July 
2009 rating decision during pendency of this appeal,  the RO 
granted service connection for Osgood-Schlatter's disease of 
the left knee. As observed in the Board prior March 2009 
remand, the record raised the issue of whether a right knee 
disorder was incurred on a secondary basis. Thus, the Board 
will consider if a right knee disorder is secondarily related 
to the service-connected Osgood-Schlatter's disease of the 
left knee. In this regard, however, the May 2009 VA 
examiner's opinion further rules out this possibility, 
stating that there was no medical premise upon which to 
accept that a tender left Osgood-Schlatter ossicle or for 
that matter any left knee condition, would cause right knee 
pain. Here again, there is no contrary medical opinion 
evidence on file. The conclusion warranted is that the 
Veteran's service-connected left knee disability did not 
cause or contribute to his claimed right knee disability. It 
warrants mention that the only other orthopedic disability 
for which service connection has been granted consists of 
degenerative disc disease of the lumbar spine, and there is 
no indication or suggestion that this has been a 
precipitating factor in the development of a right knee 
disorder. 

Accordingly, on each basis of entitlement considered and 
reviewed the medical evidence does not support the requisite 
link to service and/or a service-connected disability. 
Inasmuch as he is a layperson, the Veteran cannot provide 
competent evidence of the same, absent consistent medical 
findings. See Grottveit v. Brown,    5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). 
 
For these reasons, the Board is denying the claim for service 
connection for a right knee disability. The preponderance of 
the evidence is unfavorable on the claim, and under these 
circumstances the benefit-of-the-doubt doctrine does not 
apply. 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102. See also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Bilateral Hand disorder

Service medical history includes a May 1988 radiologic report 
indicating evaluation for trauma to the right wrist, after 
having heard a snap during basic training.        The x-ray 
study was within normal limits. In corresponding clinical 
records the Veteran described pain when twisting the wrist in 
either direction. There was good range of motion in the 
wrist. An x-ray was negative for a fracture. The assessment 
was a sprained right wrist. 

In April 1990 the Veteran was evaluated for a left hand 
injury after he struck his hand on an automobile while 
completing some repairs. An x-ray showed no evidence of 
fracture, dislocation or other significant abnormality. 
Clinical records showed the absence of swelling and 
infection. There was pain on touch of the fourth digit. The 
assessment was early soft tissue injury secondary to trauma 
of the left hand. 

A November 2008 VA examination was completed with reference 
to the hands.  The Veteran described soreness of his hands 
with painful gripping, and swelling and stiffness. He had 
recently been diagnosed with bilateral carpal tunnel 
syndrome, and had associated hand numbness in addition to the 
hand pain. Examination of both hands revealed no swelling, 
synovial thickening, erythema, locally increased temperature, 
or nodules on any fingers. There was full range of motion in 
all digits of both hands. A review of x-rays showed no 
degenerative changes in any of the joints. The diagnosis was 
bilateral carpal tunnel syndrome with hand pain. The VA 
examiner commented that the Veteran's hand pain was secondary 
to his bilateral carpal tunnel syndrome and unrelated to any 
form of osteoarthritic or rheumatoid condition.

The report of the Veteran's May 2009 VA orthopedic 
examination noted the Veteran's report of bilateral wrist and 
hand pain since 1991, greater on the left side. The Veteran 
had noticed swelling in both hands, decreased grip strength 
and loss of dexterity. He had difficulty in manipulating 
small objects like nuts and bolts. The Veteran had bilateral 
arm braces that he wore as much as possible. During the day 
there was numbness on the some of the digits, and at night 
numbness involving both hands on the dorsum and palmar 
surfaces. On physical examination there were positive 
Phalen's and Tinel's signs. Grip strength was 4/5 
bilaterally. There was good opposition of all fingers to the 
thumb, and good capillary refill. There was audible popping 
and snapping on range of motion testing in both hands. All 
metatarso-phalangeal joint range of motion was from 0 to 90 
degrees, proximal interphalangeal joint range of motion was 
from 0 to 110 degrees, and distal interphalangeal joint range 
of motion was from 0 to 80 degrees. The diagnosis was 
bilateral carpal tunnel syndrome. 

The VA examiner indicated that the Veteran's complaints of 
bilateral carpal tunnel syndrome were less likely as not 
related to the in-service treatment for left hand injury. The 
examiner noted evidence of treatment in service for a 
contusion to the left hand and also for a right wrist sprain. 
The Veteran was treated one time for each. There was no 
further treatment in the service medical records for either 
injury to the right or left hand. There also was a current 
diagnosis of bilateral carpal tunnel syndrome as evidenced by 
a mildly positive EMG. According to the examiner, there was 
nothing in the orthopedic literature that would indicate that 
a remote contusion to a hand or a remote wrist sprain will 
cause carpal tunnel syndrome. 

Reviewing the above, the criteria for service connection for 
a bilateral disorder of the hands are not established. As 
with the prior matter on appeal, all potential theories of 
entitlement to the benefit sought have been taken into 
account. Under the undiagnosed illness statute, compensation 
is not available for a known clinical entity. In this 
instance, both November 2008 and May 2009 VA examiners have 
agreed upon the medical diagnosis of bilateral carpal tunnel 
syndrome. There is therefore a known diagnosis of record 
corresponding to arthralgia or any other bilateral disorder 
of the hands. Nor does carpal tunnel syndrome otherwise fit 
the definition of a qualifying chronic disability for 
purposes of 38 U.S.C.A. § 1117, such as the category of a 
chronic multi-symptom illness. Accordingly, the undiagnosed 
illness statute is not applicable. The claimed incurrence of 
disability as an undiagnosed illness related to service in 
the Persian Gulf is not a theory that substantiates 
entitlement to service connection.

On a theory of direct service connection, the May 2009 VA 
examination indicates that a causal linkage between bilateral 
carpal tunnel syndrome and service is effectively ruled out. 
The medical opinion cites the fact that there were single 
instances of treatment for a left hand contusion, and right 
wrist sprain respectively during the Veteran's service, with 
no resumption of right or left hand symptomatology. In 
addition, there was no basis in orthopedic knowledge to 
indicate that a remote injury of the above types would cause 
carpal tunnel syndrome. The opinion is grounded both in a 
clinical history review and the examiner's medical knowledge. 
See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the 
probative value of medical opinion evidence is based in part 
upon the medical expert's knowledge and skill in analyzing 
the data, and the medical conclusion the physician reaches). 
There is no existing medical evidence to the contrary to 
support the conclusion that bilateral carpal tunnel syndrome 
may be a disorder of service origin. Significant again is the 
absence of diagnosis of carpal tunnel syndrome in service, or 
for several years afterwards indicating lack of continuity of 
symptomatology since service. It follows that the 
requirements for direct service connection for bilateral 
carpal tunnel syndrome or any other bilateral disorder of the 
hands are not met. 

There is no basis for discussion of secondary service 
connection with reference to this claim, in that there is no 
underlying already service-connected disability for which 
there is any plausible likelihood of having been a cause of 
or contributing factor towards the diagnosed problem - 
bilateral carpal tunnel syndrome. 

For these reasons, the Board is denying the claim for service 
connection for a bilateral disorder of the hands. The 
preponderance of the evidence is unfavorable on this claim, 
and hence the benefit-of-the-doubt doctrine does not apply. 
38 U.S.C.A.           § 5107(b); 38 C.F.R. § 3.102. 






ORDER

Service connection for a right knee disorder, to include as 
due to undiagnosed illness is denied.

Service connection for a bilateral hand disorder, to include 
as due to an undiagnosed illness is denied.




____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


